          Case 6:20-cv-00053-ADA Document 1 Filed 01/24/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


     KAMINO LLC,

                Plaintiff                              Case No. 6:20-cv-00053

                v.                                     JURY TRIAL DEMANDED

     AOC INTERNATIONAL,

                Defendant


                     COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Kamino LLC (“Plaintiff” or “Kamino”) hereby asserts the following

 claims for patent infringement against Defendant AOC International (“Defendant”),

 and alleges, on information and belief, as follows:

                                      THE PARTIES

1.      Kamino is a limited liability company organized and existing under the laws of

the Texas with its principal place of business at 17330 Preston Road, Suite 200D, Dallas,

Texas 75252.

2.      Upon information and belief, AOC is a corporation organized and existing under

the laws of Taiwan with its principal place of business at Jianyi Road, Zhonghe District,

New Taipei City, Taiwan 235 and can be served at that address.

                             JURISDICTION AND VENUE

3.      This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).
         Case 6:20-cv-00053-ADA Document 1 Filed 01/24/20 Page 2 of 7




4.     Defendant has committed acts of infringement in this judicial district.

5.     On information and belief, the Court has personal jurisdiction over Defendant

because Defendant has committed, and continues to commit, acts of infringement in the

state of Texas, has conducted business in the state of Texas, and/or has engaged in

continuous and systematic activities in the state of Texas.

6.     On information and belief, Defendant’s instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in the

Western District of Texas.

7.     Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1391.

                                THE PATENT-IN_SUIT

8.     On August 20, 2002, United States Patent No. 6,435,686 (the “’686 patent”),

entitled "Light Conducting Plate for a Back Lighting Device and Back Lighting Device,"

was duly and lawfully issued by the U.S. Patent and Trademark Office. A true and correct

copy of the ’686 patent is attached hereto as Exhibit A.

9.     Kamino is the assignee and owner of the right, title and interest in and to the ’686

patent, including the right to assert all causes of action arising under said patents and

the right to any remedies for infringement of them.

           COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,435,686

10.    Kamino repeats and realleges the allegations of paragraphs 1 through 9 as if fully

set forth herein.

11.    Claim 1 of the ’686 Patent recites:

       1. A light conducting plate for a back lighting device, comprising:

       a light-inlet end face for introducing light emitted from a light source to be
       disposed facing said light conducting plate;

COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 2
          Case 6:20-cv-00053-ADA Document 1 Filed 01/24/20 Page 3 of 7




       a reflecting face for reflecting the light introduced through said light-inlet
       end face; and

       a light-outlet face disposed opposite to said reflecting face for allowing the
       light reflected from the reflecting face to emit therethrough,

       wherein said reflecting face includes a light-scattering region and a
       remainder region, and the remainder region is located on a side near to said
       light-inlet end face.

12.    Without license or authorization and in violation of 35 U.S.C. § 271(a), Defendant

has infringed and continues to infringe the ’686 patent by making, using, importing,

offering for sale, and/or selling products, such as the AOC 22” monitor products (the

“Accused Products”).

13.    As exemplified below, the Accused Products include a light conducting plate as

claimed by the ’686 Patent.

       1. A light conducting plate for a back lighting device, comprising:

The Accused Instrumentality includes a light conducting plate for a back lighting device.




          The light conducting plate of the Accused Instrumentality is part of display apparatus.

The light conducting plate includes a light-inlet end face, a reflecting face, and a light outlet face.




COMPLAINT FOR PATENT INFRINGEMENT                                                            PAGE | 3
          Case 6:20-cv-00053-ADA Document 1 Filed 01/24/20 Page 4 of 7




       a light-inlet end face for introducing light emitted from a light source to be
       disposed facing said light conducting plate;

       The Accused Instrumentality includes a light-inlet end face for introducing light emitted

from a light source.




       a reflecting face for reflecting the light introduced through said light-inlet
       end face; and

       The Accused Instrumentality includes a reflecting face for reflecting the light introduced

through the light-inlet end face.


COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 4
          Case 6:20-cv-00053-ADA Document 1 Filed 01/24/20 Page 5 of 7




       a light-outlet face disposed opposite to said reflecting face for allowing the
       light reflected from the reflecting face to emit therethrough,

       The Accused Instrumentality includes a light-outlet face disposed opposite to the

reelecting face for allowing the light reflected from the reflecting face to emit therethrough.




       wherein said reflecting face includes a light-scattering region and a
       remainder region, and the remainder region is located on a side near to said
       light-inlet end face.

       The reflecting face includes a light-scattering region and a remainder region. The

remainder region is located on a side near to the light-inlet face.




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 5
         Case 6:20-cv-00053-ADA Document 1 Filed 01/24/20 Page 6 of 7




14.   Kamino is entitled to recover from Defendant the damages sustained by Kamino

as a result of Defendant's infringement of the ’686 patent in an amount subject to proof

at trial, which, by law, cannot be less than a reasonable royalty, together with interest

and costs as fixed by this Court under 35 U.S.C. § 284.

                               PRAYER FOR RELIEF

      WHEREFORE, Kamino requests that this Court enter judgment against

COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 6
            Case 6:20-cv-00053-ADA Document 1 Filed 01/24/20 Page 7 of 7




Defendant as follows:

       A.      An adjudication that Defendant has infringed the ’686 patent;

       B.      An award of damages to be paid by Defendant adequate to compensate

Kamino for Defendant's past infringement of the ’686 patent and any continuing or future

infringement through the date such judgment is entered, including interest, costs,

expenses and an accounting of all infringing acts including, but not limited to, those acts

not presented at trial;

       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an

award of Kamino's reasonable attorneys' fees; and

       D.      An award to Kamino of such further relief at law or in equity as the Court

deems just and proper.

                                    JURY DEMAND

       Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



Dated: January 24, 2020                          Respectfully Submitted

                                                 /s/ Raymond W. Mort, III
                                                 Raymond W. Mort, III
                                                 Texas State Bar No. 00791308
                                                 raymort@austinlaw.com

                                                 THE MORT LAW FIRM, PLLC
                                                 100 Congress Ave, Suite 2200
                                                 Austin, Texas 78701
                                                 Tel/Fax: (512) 865-7950

                                                 ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 7
